Citation Nr: 1003511	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  07-33 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
left knee disability.  

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
right knee disability.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to April 
1996.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

The Veteran was provided a Travel Board hearing in October 
2009.  A transcript of the testimony offered at this hearing 
has been associated with the record.  

At this hearing, the Veteran and his representative requested 
that the record be held open for 60 days to allow for the 
submission of additional evidence.  See 38 C.F.R. § 20.709 
(2009).  Evidence in the form of a VA X-ray report of the 
knees was received and the Veteran has waived initial RO 
consideration thereof.  See 38 C.F.R. § 20.1304(c) (2009).  
Accordingly, the Board may proceed with adjudication of the 
present appeal and consider this evidence.


FINDINGS OF FACT

1.  In an unappealed January 2005 rating decision the RO last 
denied the Veteran's claims for service connection of 
disabilities of the left and right knees on the grounds that 
the evidence did not demonstrate a nexus thereof to service 
or a service-connected disability.

2.  Evidence received since the January 2005 rating decision 
is not new and material for the claims of service connection 
of disabilities of the left and right knees and does not 
raise a reasonable possibility of substantiating the claims.

CONCLUSIONS OF LAW

1.  The RO's January 2005 rating decision, which denied the 
Veteran's claims for service connection of disabilities of 
the left and right knees, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2009).

2.  New and material evidence has not been presented to 
reopen the claims of entitlement to service connection for 
disabilities of the left and right knees and the claims are 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Notice should also address the 
rating criteria and effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In claims to reopen, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
sought.  VA should consider the bases for the final denial 
and the notice letter must describe what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).

The RO provided the Veteran appropriate pre-adjudication 
notice in an August 2006 letter.  That letter notified the 
Veteran of the basis for the prior and final denials, the 
evidence and information that was necessary to reopen the 
claims, and the evidence and information that were necessary 
to establish service connection for these disabilities.

VA has obtained the Veteran's service treatment records and 
VA medical records, assisted the Veteran in obtaining 
evidence and afforded the Veteran the opportunity to give 
testimony before the Board.  VA need not obtain a medical 
opinion or examination in this case because that duty applies 
to claims to reopen only if new and material evidence is 
presented or secured.  38 C.F.R. § 3.159(c)(4)(C)(iii).  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the Veteran's claims 
file; and the Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Laws and Regulations

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. §§ 5108, 
7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2009).

For claims received on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
sustaining the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the Veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminates the concept of a well-grounded 
claim).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  In the absence of new and 
material evidence, the benefit-of-the-doubt rule does not 
apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Analysis

At the time of the January 2005 rating decision, the evidence 
of record consisted of the Veteran's service treatment 
records, which contained no complaints or diagnoses regarding 
the knees.  Also of record was his claim that he had 
bilateral knee problems secondary to and aggravated by his 
service-connected back strain, as well reports of VA 
examinations, one of which pertained to the knees dated in 
January 2005.  This examination report notes that the Veteran 
denied any injury to the knees and that he had noticed that 
they began hurting him the summer preceding the examination.  
The examination report contained a negative etiological 
opinion with respect to any relationship to his back 
disability, as well as diagnoses of degenerative joint 
disease of the knees and Pellegrini-Stieda disease of the 
left knee.

Since the January 2005 rating decision the only medical 
evidence that has been associated with the claims file 
consists of the Veteran's VA medical records.  These records 
note continued complaints regarding the knees, as well as 
diagnosis of knee arthralgia, degenerative changes and 
chondromalacia patella.  

In a September 2009 statement the Veteran's representative 
offered arguments in support of the claims.  The 
representative asserted that the Veteran had an altered gait 
due to his service-connected low back disability and that 
this gait change had caused/aggravated his disabilities of 
the knees.  The representative also asserted that it was 
"common knowledge that ... chondromalacia presents" in many 
adolescents and that by the time one reached the age of 18 or 
19 that the "damage [had] been done."  The representative 
felt that it was possible that chondromalacia had pre-existed 
service and was chronically aggravated therein.  

At his Board hearing, the Veteran and his representative 
asserted that his currently diagnosed knee disabilities were 
caused or aggravated by his service-connected low back 
disability or otherwise attributable to service.  The Veteran 
testified having sought treatment in service for bruised 
knees from falling on "ship door knockers."  The Veteran's 
representative noted the diagnosis of chondromalacia patella 
and that there was a possibility that he had this disorder 
when he entered service.  The Veteran denied having had knee 
pain upon entering service.  He related having played a lot 
of sports in service, including basketball.  He was uncertain 
as to when he first sought treatment for his knees following 
service.  When his representative asked him to provide 
examples of "when his back [gave] out" that caused him to 
fall or twist his knees, the Veteran did not provide any 
examples, but related that his back would give out if he 
stood for a long time and that he had to be careful when 
climbing stairs due to weakness in his knees.  It was also 
asserted that the Veteran had an altered gait related to his 
low back disability that either caused or aggravated 
disabilities of the knees. 

It is noted that at his Board hearing the Veteran offered 
testimony regarding a theories of causation different from 
those argued at the time the claims were first denied in 
January 2005, i.e. that chondromalacia of the knees pre-
existed service and was chronically aggravated therein and 
that he had possibly directly incurred disabilities of the 
knees in service.  In this regard it is pertinent to note 
that the U.S. Court of Appeals for Veterans Claims held that 
separate theories in support of a claim for a particular 
disability are to be adjudicated under one claim.  See 
Robinson v. Mansfield, 21 Vet. App. 545, 550-51 (2008), 
citing, Bingham v. Principi, 421 F.3d. 1346, 1349 (Fed. Cir. 
2005).  Furthermore, while the Board is cognizant that, in 
some circumstances, lay evidence can constitute new and 
material evidence so as to warrant reopening of a claim, the 
Court has held that a new theory of entitlement, by itself, 
does not constitute a new claim.  Ashford v. Brown, 10 Vet. 
App. 120 (1997).

Following the Board hearing, the Veteran submitted a November 
2009 VA X-ray report along with a waiver of initial RO 
consideration thereof.  This report notes calcification 
involving the left medial tibial collateral ligament 
consistent with old trauma.  Also noted was no evidence of 
recent fracture, subluxation or joint space compromise.  Mild 
bilateral patellofemoral degenerative change that could 
reflect chondromalacia was noted, but there was no evidence 
of patellar displacement on sunrise projection, or any joint 
effusion.  X-rays also demonstrated enthesopathy at the 
anterior tibial tubercles.

To the extent that new evidence has been received, none of it 
is material.  As noted above in order for the evidence to be 
material it must pertain to attribution of bilateral knee 
disabilities to service or a service-connected disability.  
As noted, the Veteran had already asserted a relationship 
between his claimed knee disabilities and his service-
connected back disability prior to the last final decision.  
Thus, his lay assertions in that regard are merely cumulative 
of previously received evidence.  Although the November 2009 
X-ray report notes calcification of the left medial tibial 
collateral ligament consistent with "old trauma," there is 
no indication in that record that this trauma occurred in 
service or from a fall caused by the Veteran's service-
connected low back disability.  Indeed, when asked at his 
Board hearing the Veteran provided no such examples of a fall 
caused by his low back disability.  No other evidence 
pertains to a nexus between his service-connected back 
disabilities and his current disabilities of the knees.  

As noted, the Veteran also put forth new theories of 
entitlement during this appeal, i.e. that chondromalacia of 
the knees may have pre-existed service and been chronically 
aggravated therein, and that he possibly directly incurred 
chronic disabilities of the knees in service.  As noted, 
however, a new theory of entitlement, by itself, does not 
constitute a new claim.  Ashford, supra.  Significantly, the 
testimony of the Veteran and his representative that he had 
chondromalacia that may have been aggravated by service was 
clearly speculative, as he did not actually testify having 
been diagnosed with a chronic disability prior to service, 
experiencing chronic symptoms before service, or having 
experienced worsening symptoms during or since service.  He 
did note having bruised his knees on one occasion on active 
duty, but again, he did not assert that he experienced any 
continuity of symptomatology thereafter.  In essence, the 
Board recognizes that the Veteran is competent to provide lay 
descriptions of worsening chronic symptoms in service, or a 
continuity of symptomatology thereafter; however, such 
testimony is absent here.  Absent such evidence, as lay 
people, neither the Veteran nor his representative, are 
competent to offer an opinion as to the etiology of his 
current knee disabilities, to include opining that they were 
incurred or aggravated by service.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, the 
Board finds that this is not a situation in which the lay 
assertions of the Veteran and his representative constitute 
new and material evidence.

Accordingly, because new and material evidence has not been 
received the benefit-of-the-doubt rule is inapplicable and 
the applications to reopen must be denied.




ORDER

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for a left knee 
disability and the application to reopen is denied.

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for a right 
disability and the application to reopen is denied



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


